DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.      Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
2.       The disclosure is objected to because of the following informalities:
[0006], line 3 reads “more simple” but might instead read “simpler”
[0037], line 7 reads “the wall of the extension members” but might instead read “the walls of the extension members”
[0051], lines 3-4 read “Also the shape of the extension” but might instead read “Also, the shape of the extension”
Appropriate correction is required.

Claim Objections
3.       Claim 6 is objected to because of the following informalities:  
Regarding claim 6, line 1 reads “The connection device of claim 5, wherein the guiding structure comprises”; however, as best understood, claim 5 refers to this claimed aspect as a “guiding surface”. For consistency and clarity, only one of the phrasings “guiding surface” or “guiding structure” should be used throughout claim 5 and claim 6.
               Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.       Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Regarding claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
6.       The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

           The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.       Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. If the stop is meant to be part of claim 10, this would result in claim 11 providing no further limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 
8.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.       Claims 1, 4-8, 12-15, 17, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being by anticipated by Wall et al. (20130096635).
           Regarding claim 1, Wall discloses a connection device for use with extension members of a bone anchoring device, the connection device comprising:
	a sleeve (Fig. 1 collar 10) having a first end (Fig. 1 distal end 13), a second end above the first end (Fig. 1 proximal end 14), and a longitudinal axis (paragraph 0030, lines 7-8) that extends between the first and second ends, and comprising a wall (Fig. 1 body 11) between the first and second ends that extends at least partially around the longitudinal axis, wherein at least one of the extension members (Fig. 4 extender 39) of the bone anchoring device is insertable through the first end into the sleeve to position the sleeve around at least part of the extension member (Fig. 8);
	wherein the wall has an outer surface (Fig. 2 bottom surface 18) and defines at least one laterally extending opening (Fig. 2 first cavity 21 and second cavity 22) and wherein a surface at a lower end of the opening extends inwardly from the outer surface by a first distance to facilitate insertion of the free end of the extension member from the first end into the opening, while a surface at an upper end of the opening extends inwardly from the outer surface by a second distance greater than the first distance to restrict the free end from extending past the upper end of the opening (Fig. 2, see annotated directly below).

    PNG
    media_image1.png
    390
    691
    media_image1.png
    Greyscale

	Regarding claim 4, Wall discloses the sleeve defines two openings at opposite sides of the longitudinal axis for cooperating with two opposite extension members of the bone anchoring device (Fig. 2 first cavity 21 and second cavity 22). 
	Regarding claim 5, Wall discloses the sleeve further comprises a guiding surface for guiding the extension member (Fig. 9, see annotated directly below).

    PNG
    media_image2.png
    827
    603
    media_image2.png
    Greyscale
 
	Regarding claim 6, Wall discloses the guiding structure comprises a recess that extends axially from the first end towards the second end and that is sized to receive a portion of the extension member (Fig. 2, see annotated directly below). 

    PNG
    media_image3.png
    355
    448
    media_image3.png
    Greyscale

	Regarding claim 7, Wall discloses the recess is substantially closed on a side of the sleeve that faces the longitudinal axis in a radial direction (Fig. 2 ridges 24-27, paragraph 0033 lines 8-18).
	Regarding claim 8, Wall discloses a stop is formed at an upper end of the opening for limiting an axial movement of the sleeve relative to the extension member (Fig. 1 stop member 29).
	Regarding claim 12, Wall discloses at least part of the sleeve forms a closed ring that extends completely around the longitudinal axis (Fig. 1 passageway 12). 
	Regarding claim 13, Wall discloses a bone anchoring device comprising a shank (Fig. 6, see annotated directly below) for anchoring in bone, and a receiving part (see Fig. below) configured to be connected to the shank (see Fig. below), wherein the receiving part comprises two sidewalls that define a channel (see Fig. below) therebetween for receiving a rod and at least one extension member (Fig. 4 extender 39) that extends axially from one of the sidewalls (see Fig. below);  

    PNG
    media_image4.png
    879
    644
    media_image4.png
    Greyscale

	a sleeve (Fig. 1 collar 10) having a first end (Fig. 1 distal end 13), a second end above the first end (Fig. 1 proximal end 14), and a longitudinal axis (paragraph 0030, lines 7-8) that extends between the first and second ends, and comprising a wall (Fig. 1 body 11) between the first and second ends that extends at least partially around the longitudinal axis, the wall defining at least one laterally extending opening (Fig. 2 first cavity 21 and second cavity 22);
	wherein the extension member of the bone anchoring device is insertable through the first end of the sleeve into the opening to position the sleeve around at least part of the extension member, while a free end of the extension member is restricted from extending past an end of the opening farthest away from first end of the sleeve (paragraph 0032, lines 8-15).
	Regarding claim 14, Wall discloses the receiving part (Fig. 10 character 40) comprises two opposite extension members (Fig. 8 extenders 39) that extend axially from the two sidewalls, respectively, and wherein the sleeve is configured to extend around both of the extension members (Fig. 8, paragraph 0033 lines 15-18).
	Regarding claim 15, Wall discloses at least part of the sleeve forms a closed ring that extends completely around the longitudinal axis (Fig. 1 passageway 12).
	Regarding claim 17, Wall discloses the extension members are movable towards and away from one another in a direction substantially perpendicular to the longitudinal axis (paragraph 0043 lines 11-13). 
	Regarding claim 21, Wall discloses a circumferential width of at least part of the opening is wider than a circumferential width of the extension member (paragraph 0031, lines 3-6 which is demonstrated in Fig. 8).
	Regarding claim 22, Wall discloses a bone anchoring device comprising a shank (Fig. 6, see annotated directly below) for anchoring in bone, and a receiving part (see Fig. below) configured to be connected to the shank (see Fig. below), wherein the receiving part comprises two sidewalls and two extension members (Fig. 6 extenders 39) extending axially from the sidewalls, respectively, which define a channel (paragraph 0042, lines 8-11) therebetween for receiving a rod, the channel having an axial height extending from a base of the sidewalls to free ends of the extension members (Fig. 6, see annotated directly below); and
	a sleeve (Fig. 1 collar 10) having a first end (Fig. 1 distal end 13), a second end above the first end (Fig. 1 proximal end 14), and a longitudinal axis (paragraph 0030, lines 7-8)  that extends between the first and second ends, and comprising a wall (Fig. 1 body 11) between the first and second ends that extends at least partially around the longitudinal axis, the wall defining two laterally extending openings on opposite sides of the longitudinal axis (Fig. 2 first cavity 21 and second cavity 22), wherein a circumferential width of at least part of each of the openings is wider than a circumferential width of each of the extension members (Fig. 8);
	wherein the extension members are insertable through the first end of the sleeve into respective ones of the openings to position the sleeve around at least part of the extension member, while a majority of the axial height of the channel remains sufficiently unobstructed to facilitate insertion and axial movability of the rod in the channel paragraph (0042 lines 8-11, Fig. 10 shows unobstructed axial height of extenders 39, Fig. 11 shows instrument after being inserted in the channel).
    PNG
    media_image5.png
    879
    644
    media_image5.png
    Greyscale


10.       Claims 1-3, 9, 13-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gnoth et al. (20160095635).
	Regarding claim 1, Gnoth discloses a connection device for use with extension members of a bone anchoring device, the connection device comprising:
	a sleeve (Fig. 1 locking sleeve 1) having a first end, a second end (paragraph 0036 lines 22-23) above the first end and a longitudinal axis that extends between the first and second ends, and comprising a wall (Fig. 1 half-sleeves 1a and 1b) between the first and second ends that extends at least partially around the longitudinal axis, wherein at least one of the extension members (Fig. 5 extended legs 8) of the bone anchoring device is insertable through the first end into the sleeve to position the sleeve around at least part of the extension member (Fig. 6, paragraph 0041 lines 1-4);
	wherein the wall has an outer surface and defines at least one laterally extending opening, and wherein a surface at a lower end of the opening extends inwardly from the outer surface by a first distance to facilitate insertion of the free end of the extension member from the first end into the opening, while a surface at an upper end of the opening extends inwardly from the outer surface by a second distance greater than the first distance to restrict the free end from extending past the upper end of the opening (Fig. 1, see annotated below).

    PNG
    media_image6.png
    551
    560
    media_image6.png
    Greyscale

	Regarding claim 2, Gnoth discloses a contact surface that extends axially between the upper and lower ends of the opening is configured to engage and exert a clamping force on the extension member to hold the sleeve at least temporarily on the extension member (Fig. 1 latching arms 4).
Regarding claim 3, Gnoth discloses the contact surface is inclined with respect to the longitudinal axis, such that a circumferential width of the opening at the lower end is greater than a circumferential width of the opening at the upper end (Fig. 1 latching nose 4a, paragraph 0036 lines 19-21).
	Regarding claim 9, Gnoth discloses the sleeve further comprises a marking on the outer surface that facilitates alignment of the sleeve relative to the extension member (Fig. 6, see annotated directly below).

    PNG
    media_image7.png
    406
    459
    media_image7.png
    Greyscale

	Regarding claim 13, Gnoth discloses a bone anchoring device comprising a shank (Fig. 5, see annotated directly below claim 14) for anchoring in bone, and a receiving part (see Fig. below) configured to be connected to the shank (see Fig. below), wherein the receiving part comprises two sidewalls that define a channel therebetween for receiving a rod and at least one extension member (Fig. 5 extended legs 8) that extends axially from one of the sidewalls
	a sleeve (Fig. 1 locking sleeve 1) having a first end (paragraph 0036, lines 9-19), a second end above the first end (paragraph 0036, lines 22-24), and a longitudinal axis (paragraph 0025) that extends between the first and second ends, and comprising a wall (Fig. 1 half-sleeves 1a and 1b) between the first and second ends that extends at least partially around the longitudinal axis, the wall defining at least one laterally extending opening (see annotated Fig. 1 as previously provided under claim 1);
	wherein the extension member of the bone anchoring device is insertable through the first end of the sleeve into the opening to position the sleeve around at least part of the extension member, while a free end of the extension member is restricted from extending past an end of the opening farthest away from first end of the sleeve (paragraph 0017 lines 11-16).
	Regarding claim 14, Gnoth discloses the receiving part (see annotated Fig. directly below) comprises two opposite extension members (Fig. 5 extended legs 8) that extend axially from the two sidewalls, respectively, and wherein the sleeve is configured to extend around both of the extension members (Fig. 5; paragraph 0040).

    PNG
    media_image8.png
    449
    391
    media_image8.png
    Greyscale

11.      Claims 13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Italiaie et al. (10959859).
	Regarding claim 13 Italiaie discloses a bone anchoring device comprising a shank (Fig. 9, threaded shaft 116) for anchoring in bone, and a receiving part (Fig. 9 receiver 102) configured to be connected to the shank, wherein the receiving part comprises two sidewalls (Fig. 9 arms 104 and 106) that define a channel (Fig. 9, see annotated below) therebetween for receiving a rod and at least one extension member (Fig. 9, extender tabs 152 and 152a) that extends axially from one of the sidewalls
	a sleeve (Fig. 2 connector 12) having a first end (Fig. 2 end 14), a second end above the first end (Fig. 2 end 16), and a longitudinal axis (Fig. 1 axis X1) that extends between the first and second ends, and comprising a wall (Fig. 2 wall 24) between the first and second ends that extends at least partially around the longitudinal axis, the wall defining at least one laterally extending opening (Fig. 2 cavity 28; Fig. 3 slots 72, 78);
	wherein the extension member of the bone anchoring device is insertable through the first end of the sleeve into the opening to position the sleeve around at least part of the extension member (Col. 10 lines 9-12), while a free end of the extension member is restricted from extending past an end of the opening farthest away from first end of the sleeve (Col. 6 lines 42-48). 

	Regarding claim 18, Italiaie discloses that a contact surface (Fig. 4 surfaces 64, 68, 70, 76, 82, 84) on the sleeve that extends axially along a side of the opening (Fig. 3 slots 72, 78) is configured to engage and exert a clamping force on the extension member when the extension member is inserted into the sleeve, to hold sleeve at least temporarily on the extension member (Col. 10, lines 10-15).
	Regarding claim 19, Italiaie discloses the contact surface is inclined with respect to the longitudinal axis (Col. 7, lines 9-10) to exert an increasing clamping force on the extension member as the extension member is inserted farther into the sleeve (Col. 7, lines 41-43)
	Regarding claim 20, Italiaie discloses the extension member (Fig. 9 extender tabs 152 and 152a) comprises an inclined contact surface (Fig. 9, see annotated directly below) configured to engage the contact surface of the sleeve, such that the clamping force is a friction force that is generated between the respective contact surfaces (Col. 10, lines 10-20).

    PNG
    media_image9.png
    875
    392
    media_image9.png
    Greyscale

Claim Rejections - 35 USC § 103
11.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.       Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gnoth et al. (20160095635) in further view of Petit (20150066084).
Regarding claims 10-11, Gnoth discloses the connection device of claim 1 as previously examined. However, Gnoth fails to disclose an auxiliary member that is insertable through and removable from the sleeve. Additionally, Gnoth fails to disclose that the auxiliary member comprises a stop for limiting an amount the auxiliary member is insertable through the sleeve. 
Petit teaches an auxiliary member (Fig. 1, Fig. 2 insert 3) that is insertable through and removable from (paragraph 0014) the sleeve (Fig. 2 branches 1 and 2). Additionally, Petit teaches that the auxiliary member comprises a stop for limiting an amount the auxiliary member is insertable through the sleeve (Fig. 2, see annotated directly below; this acts as a stop when inserted into insertion canal referenced in paragraph 0046 by coming into contact with the bottom of the canal, thereby prohibiting any further downward movement).

    PNG
    media_image10.png
    860
    588
    media_image10.png
    Greyscale
 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gnoth by providing an auxiliary member that is insertable through and removable from the sleeve. This auxiliary member would not only come into engagement with the extension members (paragraph 0015) which serves as additional support but would also form a solid tubular element (paragraph 0046, lines 10-14), as taught by Petit.
15.        Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gnoth et al. (20160095635) in further view of Walker et al. (20170079696).
Regarding claim 16, Gnoth discloses the system of claim 14 as previously examined. However, Gnoth fails to disclose an auxiliary member that is insertable through and removable from the sleeve, and to be inserted between the extension members to facilitate position of the sleeve around the extension members. 
Walker teaches an auxiliary member (Fig. 5A set screw holder 5100) that is insertable through and removable from the sleeve (Fig. 5B tower 5200), and to be inserted between the extension members (Fig. 5F body 5300 and tabs 5310; Fig. 1 body 1300 may provide a more complete view of a similar embodiment) to facilitate position of the sleeve around the extension members (paragraph 0010, lines 3-11; paragraph 0076, lines 11-17).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gnoth by providing an auxiliary member that is insertable through and removable from the sleeve. This would act as a retention device for the tower in the body and provide improved stability when the tower is disposed into the body, as taught by Walker (paragraph 0075, lines 1-5; paragraph 0076, lines 20-23).



Conclusion
16.       See PTO-892 for additional art of cited interest. This includes Dandanopoulos (20160331420), Biedermann (9492209), and Reitblat (10159579). Each of these additional references is within the art of bone anchoring devices and instrumentation.
17.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLIE CLINE whose telephone number is 571-272-5795. The examiner can normally be reached on M-F from 8am to 5:30pm. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman, can be reached at telephone number 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

 /ALLIE DANIELLE CLINE/ Examiner, Art Unit 4165                                                                                                                                                                                                       

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773